Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 27, 2007 K-CARE NUTRITIONAL PRODUCTS INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-141271 N/A (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer
